Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff stipulates to reduce the judgment as entered to the sum of $11,648.20; in which event the judgment as so modified is affirmed, without costs. No opinion. Present — Finch, P. J., Mierrell, Martin, Sherman and Townley, JJ.; Martin and Sherman, JJ., dissent and vote to reverse and grant a new trial, on the ground that the verdict is against the weight of the evidence. Settle order on notice.